Notice of Meeting and Management Information Circular for Annual and Special Meeting of Shareholders of Claude Resources Inc. to be held on Thursday May 14, 2009 Table of Contents Page Notice of Annual and Special Meeting of Shareholders 3 Letter to Shareholders 4 Solicitation of Proxies by Management 5 Appointment of Proxies 5 Revocability of Proxies 6 Exercise of Discretion with Respect to Proxies 6 Voting Securities and Principal Holders of Voting Securities 6 Business to be Transacted at the Meeting 6 Financial Statements 6 Election of Directors 7 Directors’ Attendance at Meetings 10 Appointment of Auditors 10 Shareholder Rights Plan 11 Shareholder Proposals 14 Corporate Governance 14 Committee Reports 14 Compensation and Other Information 19 Share Ownership Guidelines 20 Executive Compensation Discussion & Analysis 21 Performance Graph 26 Management Stock Option Incentive Plan 28 Employee Share Purchase Plan 29 Indebtedness of Directors and Executive Officers 30 Directors’ and Officers’ Liability Insurance 30 Communication with the Board of Directors 30 Other Matters 30 Additional Information 30 Directors’ Approval 30 Appendices Appendix A - Corporate Governance Disclosure Required Under NI 58-101 32 Appendix B - Board of Directors Charter 36 - 2 - CLAUDE RESOURCES INC. Notice of Annual and Special Meeting of Shareholders TAKE NOTICE that the Annual and Special Meeting (the "Meeting") of the shareholders of CLAUDE RESOURCES INC. (the "Corporation") will be held at the Sheraton Cavalier Hotel, Top Of The Inn, 612 Spadina Crescent East, Saskatoon, Saskatchewan, on Thursday the 14th day of May, 2009 at the hour of 10:00 a.m. (Saskatoon time) for the following purposes: 1. To receive and consider the report of the directors and audited consolidated financial statements for the year ended December 31, 2008, and the report of the auditors' thereon; 2. To elect directors for the ensuing year; 3. To appoint auditors for the ensuing year and to authorize the directors of the Corporation to fix their remuneration; 4. To consider and, if considered appropriate, ratify, confirm and approve a shareholder rights plan for the Corporation (the “Plan”) that was implemented by the Corporation on March 27, 2009 and 5. To transact such other business as may properly come before the Meeting or any adjournment thereof. Particulars of the matters referred to above are set forth in the accompanying Information Circular. Shareholders who are unable to attend the Meeting are requested to date, sign and return the enclosed form of proxy to Valiant Trust Company, Suite 310, 606 - 4th Street S.W., Calgary, Alberta, T2P 1T1, in the enclosed self-addressed envelope or to the Chairman of the Corporation at Suite 200, 224 - 4th Avenue South, Saskatoon, Saskatchewan, S7K 5M5, not less than 24 hours prior to the time of the Meeting or any adjournment thereof. DATED at the City of Saskatoon, in the Province of Saskatchewan, this 27th day of March, BY ORDER OF THE BOARD OF DIRECTORS Josef Spross Chairman - 3 - March 27, 2009 Dear Shareholder: It is my pleasure to invite you to attend the Annual and Special Meeting of shareholders of Claude Resources Inc. (“Claude”), which will be held on Thursday, May 14, 2009 in Saskatoon at the Sheraton Cavalier Hotel at the Top of the Inn at 10:00 a.m.It is an opportunity for the Directors and Management of Claude to meet with you, our shareholders.At the meeting, we will report to you on Claude’s performance in 2008 and our plans for the future. Included in this package are Claude’s 2009 Notice of Meeting, Management Information Circular, a form of Proxy, and Mail List Request Form.These materials describe the business to be dealt with at the meeting and provide you with additional information about Claude and its Directors and Executive Officers.Please exercise your rights as shareholders either by attending the meeting in person or by using the enclosed request for voting instructions or form of proxy. I thank you for your interest and confidence in Claude and I urge you to exercise your right to vote. Sincerely, CLAUDE RESOURCES INC. Josef Spross Chairman of the Board of Directors - 4 - CLAUDE RESOURCES INC. Management Information Circular For the Annual and Special Meeting of Shareholders to be held on May 14, 2009 SOLICITATION OF PROXIES BY MANAGEMENT This Management Information Circular is furnished in connection with the solicitation of proxies by or on behalf of the management of Claude Resources Inc. (the "Corporation") for use at the Annual and Special Meeting (the "Meeting") of the shareholders of the Corporation.The information contained herein is current as of March 27, 2009, unless otherwise indicated.The Meeting will be held at the Sheraton Cavalier Hotel, Top Of The Inn, 612 Spadina Crescent East, Saskatoon, Saskatchewan, on May 14, 2009, 10:00 a.m. (Saskatoon time) for the purposes set forth in the accompanying Notice of Annual and Special Meeting of Shareholders (the "Notice").It is expected that the solicitation of proxies will be primarily by mail.Management of the Corporation may also solicit proxies in person, by telephone, telecopier, e-mail or other electronic or telecommunication devices.The cost of solicitation by or on behalf of Management will be borne by the Corporation. The Corporation has distributed copies of the Notice, this Information Circular and the form of proxy (collectively, the "Documents") to clearing agencies, securities dealers, banks and trust companies or their nominees ("Intermediaries"), for onward distribution to shareholders of the Corporation whose shares are held by or in the custody of those Intermediaries ("Non-Registered Shareholders").The Intermediaries are required to forward the Documents to Non-Registered Shareholders. The solicitation of proxies from Non-Registered Shareholders will be carried out by Intermediaries or by the Corporation if the names and addresses of Non-Registered Shareholders are provided by the Intermediaries.The cost of solicitation will be borne by the Corporation. Non-Registered Shareholders who wish to file proxies should follow the directions of the Intermediary with respect to the procedure to be followed.Generally, Non-Registered Shareholders will either: (a) be provided with a form of proxy executed by the Intermediary, but otherwise not completed.A Non-Registered Shareholder may complete the proxy and return it directly to the Corporation; or (b) be provided with a request for voting instructions.The Intermediary is required to send to the Corporation an executed form of proxy completed in accordance with any voting instructions received by it. APPOINTMENT OF PROXIES The persons named in the enclosed form of proxy are directors and/or officers of the Corporation.A shareholder has the right to appoint a person, who need not be a shareholder, as nominee to attend and act for such shareholder and on such shareholder’s behalf at the Meeting, other than the persons designated in the enclosed form of proxy.A shareholder desiring to appoint some other person as a representative at the Meeting may do so either by inserting such person's name in the blank space provided in the form of proxy or by completing another proper form of proxy and, in either case, delivering the completed form of proxy to Valiant Trust Company, Suite 310, 606 - 4th Street S.W., Calgary, Alberta, T2P 1T1, in the enclosed self-addressed envelope or to the Chairman of the Corporation at Suite 200, 224 - 4th Avenue South, Saskatoon, Saskatchewan, S7K 5M5, not less than 24 hours prior to the time of the Meeting or any adjournment thereof.Proxies not delivered by the time specified may not be treated as valid for purposes of the Meeting. - 5 - REVOCABILITY OF PROXIES A shareholder may revoke a proxy: (a) by depositing a written notice of revocation executed by the shareholder or the shareholder’s attorney authorized in writing: (i) at the registered office of the Corporationat any time up to and including the last business day preceding the day of the Meeting, or any adjournment thereof; or (ii) with the chairman of the Meeting on the day of the Meeting or any adjournment thereof; or (b) in any other manner permitted by law. EXERCISE OF DISCRETION WITH RESPECT TO PROXIES The persons named in the enclosed form of proxy will vote the shares in respect of which they are appointed in accordance with the direction of the shareholders appointing them.In the absence of such direction, such shares will be voted FOR the matters referred to in the Notice. The enclosed form of proxy confers a discretionary authority upon the persons named therein to vote the shares represented thereby as such persons consider best with respect to amendments or variations to matters identified in the Notice, and with respect to other matters which may properly come before the Meeting. VOTING SECURITIES AND PRINCIPAL HOLDERS OF VOTING SECURITIES On March 27 2009, there were 97,533,086 common shares in the capital stock of the Corporation ("common shares") issued and outstanding.Each common share carries the right to one vote.No other voting securities of the Corporation are currently issued and outstanding. The directors have fixed April 8, 2009, as the record date for determining shareholders entitled to receive notice of the Meeting.A person shown as a shareholder of record as of the close of business on April 8, 2009, shall be entitled to vote the common shares registered in such person’s name on that date, except to the extent that the person has transferred the ownership of any of such person’s shares after April 8, 2009 and the transferee of those shares produces a properly endorsed share certificate(s) or otherwise establishes that the transferee owns such shares and demands, not later than 10 days before the Meeting, that the transferee’s name be included in the list of shareholders for purposes of the Meeting, in which event the transferee shall be entitled to vote such shares at the Meeting. BUSINESS TO BE TRANSACTED AT THE MEETING This Management Information Circular contains information relating to the receipt of the Corporation’s audited consolidated financial statements, the election of directors, the appointment of auditors and the approval of a Shareholder Rights Plan. FINANCIAL STATEMENTS It is necessary at annual meetings that the shareholders of the Corporation receive and consider the consolidated financial statements for the most recently completed fiscal year of the Corporation together with the auditors' report on such consolidated financial statements.Reference is made to the consolidated financial statements and auditors' report with respect to the fiscal year ended December 31, 2008 which accompanies this Management Information Circular.Receipt and review, at the Meeting, of the auditors’ report and the Corporation's consolidated financial statements will not constitute approval or disapproval of any matters referred to therein.These audited consolidated financial statements form part of the 2008 Annual Report, copies of which may be obtained from the Corporate
